FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAOYUN QU,                                      No. 07-74683

               Petitioner,                       Agency No. A096-362-786

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Shaoyun Qu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum and withholding of removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007), and we deny the petition.

      Substantial evidence supports the IJ’s adverse credibility determination

because the IJ made a specific and cogent demeanor finding, see Arulampalam v.

Ashcroft, 353 F.3d 679, 686 (9th Cir. 2003), and because the inconsistencies with

respect to Qu’s home address, as well as his admission that he fabricated this

address on his asylum application, are material and go to the heart of his claims,

see Don, 476 F.3d at 741-43. Further, because the IJ had reason to question Qu’s

credibility, Qu’s failure to provide corroborating evidence undermines his claim.

See Sidhu v. INS, 220 F.3d 1085, 1091-92 (9th Cir. 2000). Absent credible

testimony, Qu’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                      07-74683